      Case 3:16-cr-00440-WHA Document 233 Filed 05/29/20 Page 1 of 2



 1   KEKER, VAN NEST & PETERS LLP
     LAURIE CARR MIMS - # 241584
 2   lmims@keker.com
     FRANCO MUZZIO - # 310618
 3   fmuzzio@keker.com
     DEEVA SHAH - # 319937
 4   dshah@keker.com
     633 Battery Street
 5   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 6   Facsimile:     415 397 7188

 7   Attorneys for Witness LinkedIn

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                     Case No. CR 16-00440 WHA
12                   Plaintiff,                    SUPPLEMENTAL DECLARATION OF
                                                   GANESH KRISHNAN REGARDING
13             v.                                  MOTION TO MODIFY TRIAL
                                                   SUBPOENA
14   YEVGENIY ALEKSANDROVICH
     NIKULIN,                                      Judge:      Hon. William H. Alsup
15
                     Defendant.                    Date Filed: October 4, 2016
16

17

18

19
20

21

22

23

24

25

26

27

28


               SUPPLEMENTAL KRISHNAN DECLARATION RE MOTION TO MODIFY TRIAL SUBPOENA
                                      Case No. CR 16-00440 WHA
     1384815
      Case 3:16-cr-00440-WHA Document 233 Filed 05/29/20 Page 2 of 2



 1             I, Ganesh Krishnan, declare:

 2             1.     I am a former employee of LinkedIn Corporation and the government has

 3   subpoenaed me to serve as a trial witness in this matter. I have knowledge of the facts set forth

 4   herein, and if called upon as a witness, I could testify to them competently under oath.

 5             2.     Due to my pre-existing health condition, I continue to have significant concerns

 6   regarding testifying in person at Mr. Nikulin’s trial while shelter orders remain in place

 7   throughout the Bay Area as a result of the COVID-19 pandemic. However, assuming the trial

 8   proceeds as currently scheduled on June 8, I am willing to withdraw my motion to modify the

 9   trial subpoena and will voluntarily agree to testify in person if the Court takes precautions to

10   ensure the safety of all trial participants and my testimony can be completed in one day to avoid

11   increasing my risk of contagion by traveling to and from the courthouse multiple times.

12

13             Executed on May 28, 2020, in Fremont, California.

14             I declare under penalty of perjury that the foregoing is true and correct.

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  1
               SUPPLEMENTAL KRISHNAN DECLARATION RE MOTION TO MODIFY TRIAL SUBPOENA
                                      Case No. CR 16-00440 WHA
     1384815
